Case 2:85-cv-04544-DMG-AGR Document 608 Filed 08/02/19 Page 1 of 6 Page ID #:31386




1    JOSEPH H. HUNT
     Assistant Attorney General
2    Civil Division
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     WILLIAM C. PEACHEY
5    Director, District Court Section
6
     Office of Immigration Litigation
     WILLIAM C. SILVIS
7    Assistant Director, District Court Section
8    Office of Immigration Litigation
     SARAH B. FABIAN
9    Senior Litigation Counsel, District Court Section
10   Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
11
           Washington, D.C. 20044
12         Tel: (202) 532-4824
13         Fax: (202) 305-7000
           Email: sarah.b.fabian@usdoj.gov
14
15   Attorneys for Defendants
16                    UNITED STATES DISTRICT COURT
17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
18   JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG
19                                            Defendants’ Ex Parte Application to
             Plaintiffs,
20                                            Expand Page Limit;
21                v.
                                              Memorandum of Points and
22                                            Authorities;
     WILLIAM P. BARR., Attorney
23   General of the United States; et al.,
                                              Declaration;
24
25           Defendants.                      [PROPOSED] Order.

26                                            [Hon. Dolly M. Gee]
27
28
Case 2:85-cv-04544-DMG-AGR Document 608 Filed 08/02/19 Page 2 of 6 Page ID #:31387




1                Defendants’ Ex Parte Application To Expand Page Limit
2          Pursuant to Local Rule 7-19, Defendants hereby apply ex parte for an order
3
     from this Court expanding the page limit for Defendants’ Response in Opposition
4
5    to Plaintiffs’ Motion to Enforce Settlement by nine (9) pages.
6
           Defendants request this expansion of the page limit for the reasons set forth
7
8    in the accompanying memorandum of points and authorities and Declaration.
9    Counsel for Defendants’ reached out to counsel for Plaintiffs by email on August
10
     1, 2019 to request counsel’s position on this request, but have received no
11
12   response.
13
14   ///
15
16
     ///
17
18
     ///
19
20
21
22
23
24
25
26
27
28

                                              1
Case 2:85-cv-04544-DMG-AGR Document 608 Filed 08/02/19 Page 3 of 6 Page ID #:31388




1    DATED:    August 2, 2019   Respectfully submitted,
2
                                JOSEPH H. HUNT
3                               Assistant Attorney General
4                               Civil Division
                                AUGUST E. FLENTJE
5
                                Special Counsel to the Assistant Attorney General
6                               WILLIAM C. PEACHEY
7
                                Director, District Court Section
                                Office of Immigration Litigation
8                               WILLIAM C. SILVIS
9                               Assistant Director, District Court Section
                                Office of Immigration Litigation
10
11                              /s/ Sarah B. Fabian
                                SARAH B. FABIAN
12
                                Senior Litigation Counsel, District Court Section
13                              Office of Immigration Litigation
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15                                     Tel: (202) 532-4824
16                                     Fax: (202) 305-7000
                                       Email: sarah.b.fabian@usdoj.gov
17
18                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28

                                        2
Case 2:85-cv-04544-DMG-AGR Document 608 Filed 08/02/19 Page 4 of 6 Page ID #:31389




1                          Memorandum of Points and Authorities
2          Defendants hereby respectfully request that the Court expand the page limit
3
     for Defendants’ Response in Opposition to Plaintiffs’ Motion to Enforce by nine (9)
4
5    pages. Defendants request this expansion because of the significant number of
6
     evidentiary allegations that Plaintiffs have submitted, to which Defendants are
7
8    seeking to respond.
9          Because these allegations are varied and involve statements from a large
10
     number of declarants on a variety of issues, Defendants’ responses to Plaintiffs
11
12   claims and allegations cannot easily be consolidated or limited. Therefore,
13
     Defendants request that the Court grant them an additional nine pages in order to
14
15   more fully respond to Plaintiffs’ claims and allegations. See also Declaration of
16
     Sarah B. Fabian, attached hereto.
17
18   ///

19   ///
20
     ///
21
22
23
24
25
26
27
28

                                             3
Case 2:85-cv-04544-DMG-AGR Document 608 Filed 08/02/19 Page 5 of 6 Page ID #:31390




1    DATED:    August 2, 2019   Respectfully submitted,
2
                                JOSEPH H. HUNT
3                               Assistant Attorney General
4                               Civil Division
                                AUGUST E. FLENTJE
5
                                Special Counsel to the Assistant Attorney General
6                               WILLIAM C. PEACHEY
7
                                Director, District Court Section
                                Office of Immigration Litigation
8                               WILLIAM C. SILVIS
9                               Assistant Director, District Court Section
                                Office of Immigration Litigation
10
11                              /s/ Sarah B. Fabian
                                SARAH B. FABIAN
12
                                Senior Litigation Counsel, District Court Section
13                              Office of Immigration Litigation
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15                                     Tel: (202) 532-4824
16                                     Fax: (202) 305-7000
                                       Email: sarah.b.fabian@usdoj.gov
17
18                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28

                                        4
Case 2:85-cv-04544-DMG-AGR Document 608 Filed 08/02/19 Page 6 of 6 Page ID #:31391




1                              CERTIFICATE OF SERVICE

2
           I hereby certify that on August 2, 2019, I served the foregoing pleading on
3
4    all counsel of record by means of the District Clerk’s CM/ECF electronic filing
5    system.
6
7
8                                                /s/ Sarah B. Fabian
9                                                SARAH B. FABIAN
                                                 U.S. Department of Justice
10
                                                 District Court Section
11                                               Office of Immigration Litigation
12
                                                 Attorney for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
